Citation Nr: 1439805	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-19 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for depression, prior to April 4, 2012, and in excess of 70 percent beginning on April 4, 2012.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 4, 2012.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1970 to May 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in pertinent part, granted service connection for depression and assigned a 10 percent rating, effective August 28, 2008, and denied a TDIU rating.   

By rating decision issued in October 2012 by the RO in Montgomery, Alabama, the RO granted an effective date for the depression of November 12, 2001 and increased the evaluation for depression to 30 percent prior to April 4, 2012, and 70 percent from April 4, 2012.  The RO also granted a TDIU rating effective April 4, 2012.

A review of the Virtual and VA and VBMS electronic claims files reveal additional VA treatment records and a July 2014 Appellate Brief.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased evaluation for the service-connected depression and an earlier effective date for the TDIU rating.  

By history, the Veteran originally filed a claim for depression as secondary to the service-connected residuals of a fracture of the left tibia and a TDIU rating in November 2001.  

At that time, the record included the Veteran's grant of Social Security disability benefits, effective January 1996.  The determination provided that the following disabilities were considered to be "severe": residuals of an old fracture of the left knee, major depression, generalized anxiety disorder, and panic disorder.  In May 2002, however, the Veteran endorsed that his anxiety and depression were well controlled on medication. 

Prior the RO's adjudication of the claims, the RO provided the Veteran with a notice that his claims were being deferred pending its determination of whether his service-connection for residuals of a fracture of the left tibia should be severed.  The RO subsequently severed service connection for that disability.  In March 2008, the Board restored service connection for residuals of a fracture of the left tibia.  

In August 2008, the Veteran submitted a statement requesting that the RO adjudicate his pending claims for depression and a TDIU rating in light of the recent Board decision restoring his service-connection.  VCAA notice was sent to the Veteran in September 2008 requesting that he send any treatment records pertinent to the claimed conditions, especially those which were recent (within the past 12 months).  Accordingly, the Veteran submitted treatment records from 2008 to the present and the Veteran was afforded a VA examination in February 2009.  

As noted above, the RO determined that the Veteran warranted a 70 percent rating for depression and a TDIU rating effective April 4, 2012, the date of a subsequent VA examination.  

The Board is aware the Social Security Administration determined that the Veteran was disabled, effective January 1996 and the VA determined that the Veteran was unemployable, effective April 2012.  

Here, the primary issue on appeal is the severity of the Veteran's depression and his employability between November 2001 and April 2012.  As the Veteran has sought continuous treatment for his depression since 2000, but record does not contain the treatment records between 2003 and 2008, the Board finds that it is necessary to remand the matters to attempt to obtain and associate with the claims file all outstanding treatment records, specifically the treatment records from 2003 and 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA or private psychiatric treatment records should be obtained and incorporated in the claims file, to specifically include the treatment records from 2003 to 2008 from Mountain Lakes Behavior Healthcare and from Dr. M.T.R. and Dr. G.C.G.  

The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.

If the RO/AMC cannot obtain the records, the RO/AMC must specifically document the attempts that were made to locate them.

2.  After obtaining the requested records, the AOJ should attempt to obtain a retrospective medical opinion regarding the degree of disability covering the period prior to April 4, 2012.

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



